                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Demetrice Sightler
                                                           Civil Action No. 15-cv-02235-LAB-MSB

                                             Plaintiff,
                                      V.
See attachment                                               JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Judgment in favor of the City of San Diego and Officers Nisleit, McClain, Pimienta, Johnson, Longen,
and Harbin.




Date:         10/21/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
